Citation Nr: 0306219	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for vitiligo with 
history of urticaria and cutaneous vasculitis, currently 
assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for a pulmonary 
disability, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for a low back 
disability, currently assigned a 10 percent evaluation.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from May 1971 to July 
1972, and from September 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decision of June 2000 which 
increased the rating for the veteran's skin condition from 10 
percent to 30 percent, denied an increase in a 10 percent 
rating for a pulmonary disability, and denied an increase in 
a 10 percent rating for a low back disability.  The veteran 
also appeals from an October 2000 RO decision which denied a 
TDIU rating.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's skin condition 
disability was manifested by vitiligo with skin 
depigmentation on an exposed area, photophobia, and a single 
episode of cutaneous vasculitis, without residual symptoms or 
recurrence.

2.  Effective August 30, 2002, cutaneous vasculitis has not 
been subject to recurrent debilitating episodes despite 
continuous immunosuppressive therapy.

3.  Effective August 30, 2002, urticaria has been 
asymptomatic.  

4.  Effective August 30, 2002, vitiligo has been manifested 
by depigmentation on an exposed area and photophobia.  

5.  Pulmonary function tests show DLCO of 60 percent of 
predicted in August 2000, with no subsequent improvement in 
this finding demonstrated.  

6.  The veteran's low back disability is manifested by slight 
limitation of motion, without painful motion, muscle spasms, 
or unilateral loss of motion.

7.  The veteran has additional service-connected disabilities 
consisting of optic disc vasculitis with scleritis; 
tendonitis of the right shoulder; hypertension; 
gastroesophageal reflux disease; allergic rhinitis and 
sinusitis; right elbow injury residuals; right ankle fracture 
residuals; left ankle sprain residuals; right foot fracture 
residuals; left shoulder sprain residuals; deviated nasal 
septum; hemorrhoids; post-operative right inguinal hernia; 
idiopathic leukopenia; and tinea pedis.  As a result of this 
decision, the combined evaluation is 80 percent.  

8.  The veteran has a college education, employment 
experience as a production supervisor, sales consultant, and 
interviewer.  He has not worked since 1999.  

9. The veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an evaluation 
in excess of 30 percent for a skin disability were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7819-7806 (2002).  

2.  Effective August 30, 2002, the criteria for a rating in 
excess of 30 percent for cutaneous vasculitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7826 (67 Fed.Reg. 49590-99 (2002)).  

3.  Effective August 30, 2002, the criteria for a separate 10 
percent rating for vitiligo, and no higher, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7823 (67 Fed.Reg. 49590-99 (2002)).  

4.  Effective August 30, 2002, the criteria for a compensable 
rating for urticaria have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7825 (67 
Fed.Reg. 49590-99 (2002)).  

5.  The criteria for a 30 percent rating for a pulmonary 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Code 6600 (2002).  

6.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5292 (2002).

7.  The requirements for a TDIU rating have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The file contains numerous treatment records, primarily dated 
from 1999 to 2000, compiled in connection with his VA claims, 
as well as his SSA claim, which show multiple medical 
problems.  

As pertinent to this appeal, the veteran was hospitalized in 
Highsmith-Rainey Hospital from June to July 1999, for 
multiple symptoms including eye and joint pain, shortness of 
breath, and neck stiffness.  On examination, he had 
subconjunctival hemorrhage bilaterally.  There were decreased 
breath sounds with crackles in the chest.  The final 
diagnoses were bilateral pneumonia, hypoxemia, hypertension, 
anemia, and bilateral conjunctivitis.  

Subsequent to his discharge, an evaluation of his eye 
symptoms disclosed optic nerve edema and possible 
papilledema, and he was again admitted to the hospital in 
July 1999 to rule out vasculitis.  On admission, his skin was 
normal.  He had bilateral red eyes with some subconjunctival 
hemorrhage, without discharge.  The lungs were clear.  

The veteran was hospitalized for a third time several days 
later in July 1999, for further evaluation of eye pain with 
subsequent vision loss.  He was treated with Solu-Medrol, 
with almost complete resolution of pain.  He was switched to 
prednisone.  He noticed no change in his vision, although had 
relief from pain.  Pulmonary function tests showed FEV-1 of 
41 percent; FEV-1/FVC of 88 percent, and DLCO of 26 percent.  
The final diagnoses were optic disc vasculitis, hypertension 
and hypercholesterolemia.  He was to be treated in the 
pulmonary clinic after discharge, in view of the restrictive 
lung patterns shown on pulmonary function tests.  He could 
return to work when he received clearance from the 
ophthalmology service.  

In August 1999, the veteran underwent a pulmonary evaluation 
at University of North Carolina, Chapel Hill, Hospital.  
Reportedly, he had developed bilateral eye swelling, 
polyarthropathy, and a non-productive cough in June 1999.  He 
had been treated initially for pneumonia, then for optic 
neuritis.  His symptoms all improved dramatically on 
prednisone.  Since his discharge, he had waxing and waning of 
symptoms, with recurrences when prednisone was reduced.  
Pulmonary function tests disclosed FEV-1 of 62 percent; FEB-
1/FVC of 89 percent, and DLCO of 60 percent.  X-rays showed 
atelectasis, which the veteran said he had had for the last 
ten years.  The assessment was vasculitis of unclear 
etiology, interstitial lung disease of unclear etiology, and 
chronic atelectasis.  

VA examinations were conducted in October 1999.  Examination 
of the eyes disclosed a history of vasculitis and multiple 
connective tissue complaints.  He also had a history of 
vitiligo, scleritis, and photophobia, as well as optic nerve 
swelling with subsequent loss of vision in his right eye.  On 
examination, visual acuity was 20/200 in the right eye, with 
no correction possible, and 20/50 in the left eye, 
correctable to 20/40.  The sclera was markedly inflamed, more 
so on the left.  Examination of the fundus of the right eye 
showed optic atrophy, and some apparent changes of the 
macula.  The left eye had moderate macular changes.  The 
diagnoses were scleritis, optic atrophy of the right eye, and 
macular degenerative changes, greater on the right.  In 
addition, the veteran had myopia, astigmatism, and 
presbyopia.  

Examination of the skin noted a history of vitiligo, 
urticaria and vasculitis.  He complained of significant 
photophobia.  He stated he was taking prednisone and 
methotrexate daily.  He said the urticaria occurred two to 
three times a month.  On examination, there were depigmented 
patches around the nose, mouth and eyes.  There was also 
depigmentation in the armpits and groin areas.  There were no 
urticarial lesions or signs of active vasculitis.  The 
examiner noted that this was to be expected given the high 
does of immunosuppressives, namely prednisone and 
methotrexate, that the veteran was taking, which controlled 
the skin manifestations for the most part.  The diagnosis was 
vitiligo, history of cutaneous vasculitis with ophthalmic 
vasculitis currently, and documented urticaria.  

Examination of the back disclosed the veteran complained of 
back pain on a daily basis, worse in the morning, and 
aggravated by any sort of physical activity.  On examination, 
there was no specific point tenderness, muscle spasm, 
positive straight leg raising, or evidence of radiculopathy.  
There was noted to be only mild limitation of motion with 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 40 degrees bilaterally and rotation to 30 
degrees bilaterally.  There was no pain on motion, and no 
flare ups were described.  There was no objective evidence of 
painful motion.  The diagnosis was status post back injury 
with history of spondylolisthesis L5-S1.  

Examination of the lungs noted the veteran complained of 
shortness of breath.  He said he had lost 4-1/2 months from 
work due to his pulmonary and vasculitis problems.  On 
examination, he had no spontaneous cough or dyspnea.   Chest 
expiration was good with lungs generally clear.  It was noted 
that asthma symptoms would be prevented by the prednisone the 
veteran was taking.  X-rays showed small lung volumes and 
bilateral lower lobe atelectasis.  Pulmonary function tests 
disclosed FEV-1 of 79 percent of predicted.  It was noted 
that he had mild restrictive defect.  

Also in October 1999, the veteran underwent a disability 
evaluation for the Social Security Administration (SSA).  On 
examination, the veteran could not visualize the eye chart, 
and had difficulty visualizing objects five feet in front of 
him.  Examination of the skin disclosed vitiligo mostly of 
the neck and upper chest area.  The skin was otherwise 
normal.  The lungs were clear.  The impression was that the 
veteran had multiple problems going on, associated wit the 
systemic blindness of the right eye with extreme difficulty 
seeing out of the left eye.  He was on multiple medications.  
His return to work was felt to be conditioned on his 
unresolved visual problems.  

An examination of the eyes was conducted for the SSA in 
November 1999.  On examination, his best corrected vision was 
20/400 in the right eye and 20/30 in the left eye.  
Examination showed deep conjunctival congestion or injection 
in both eyes, from episcleritis.  He had optic atrophy and 
macular degeneration in the right eye, and he was noted to be 
essentially a monocular individual.  While the left eye 
showed some peripheral constriction of vision, there was no 
medical reason why the field of vision in the left eye should 
not be normal.  His monocular vision was felt to preclude him 
from occupations requiring good binocular vision.  

In February 2000, a residual functional assessment was 
undertaken for the SSA.  The veteran was able to occasional 
lift and carry 50 pounds; frequently lift and carry 25 
pounds; sit, stand and/or walk about 6 hours in an 8-hour 
day, due to pain from vasculitis, although his motor strength 
and range of motion were normal.  He had monocular vision, 
with visual acuity of 20/30 in the left eye.  Due to his 
monocular vision, he should avoid concentrated exposure to 
hazards.  Otherwise, no limitations were noted.  

In March 2000, J. Kylstra, M.D., wrote that the veteran had 
tapered his prednisone to 20 mgs a day and was also taking 
methotrexate.  Recently, he had noticed a recurrence of 
redness, soreness, and puffiness.  Examination showed he had 
a scleral infection in the right eye and a small amount in 
the left eye.  He received steroid injections.  

A VA dermatology clinic note dated in June 2000 reported the 
veteran's treatment for xeroxis.  His vasculitis was noted to 
be stable on medication.  A history of vitiligo was noted.

By rating decision dated in June 2000, the veteran was 
granted service connection for vasculitis.  He was assigned a 
30 percent rating for optic disc vasculitis and scleritis.  
History of cutaneous vasculitis was combined with vitiligo, 
history of urticaria, and secondary photophobia, and the 
rating was increased to 30 percent.  Pulmonary vasculitis was 
included with the overall pulmonary disability, which 
previously consisted of chronic bronchitis with atelectasis, 
restrictive ventilatory defect, history of recurrent 
pneumonia, and asthma.  The rating for his pulmonary 
condition remained 10 percent.  

In July 2000, the veteran filed a claim for a TDIU rating.  
He said he had worked as a sales consultant form January 1999 
to January 2000, and had lost 6 months from illness.  
Previously, he had last worked in November 1998.  His 
previous experience had been as a production supervisor and 
an interviewer, and he reported a college education.  

In letters dated in August 2000, Dr. Kylstra wrote that 
approximately 11 months earlier, the veteran had developed an 
acute onset of a febrile illness with polyarthralgias and 
bilateral eye pain and severe redness.  He developed 
significant optic neuropathy in the right eye due to 
scleritis.  He had been on chronic steroid therapy since 
then.  His eyes had remained relatively quiet, although he 
developed exacerbations of anterior scleritis lasting a few 
weeks at a time which seemed to respond to topical 
medications.  He had been worked up by a rheumatologist for 
complaints of persistent shoulder and hip pain, nausea, and 
dizziness, without any definite underlying systemic illness 
found, and Dr. Kylstra felt the symptoms may be due to the 
prednisone.  Dr. Kylstra felt that the veteran needed to be 
tapered off prednisone.

In August 2000, a statement was received from the veteran's 
employer from September to October 1998, who said the veteran 
worked as a processing supervisor, and voluntarily resigned.  

In December 2000, Dr. Kylstra wrote that the veteran had a 
diagnosis of scleritis in both eyes, as a result of which he 
suffered severe damage to the optic nerve in his right eye 
which permanently reduced his vision to approximately the 
20/200 level.  The vision in his left eye had remained stable 
at approximately 20/20.  Unfortunately, he suffered recurrent 
bouts of significant eye pain and redness which may make it 
difficult for him to carry out tasks requiring fine visual 
discrimination.  He also had reduction in depth perception 
and some lost peripheral vision in the right eye.  

SSA records include a March 2001 disability determination 
finding the veteran to be disabled beginning in June 1999, 
due to primary diagnosis of systemic vasculitis and secondary 
diagnosis of depression.  The determination was made pursuant 
to a February 2001 appellate decision.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statements of the case, the veteran has 
been informed of the evidence necessary to substantiate his 
claim, and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Increased rating for skin conditions

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal.  The old criteria, in 
effect prior to August 30, 2002, do not include a diagnostic 
code for vitiligo, urticaria, or vasculitis, and the 
veteran's skin conditions were evaluated as a single 
disability, analogous to eczema.  See 38 C.F.R. §§ 4.20, 
4.118, Code 7819 (2002).  

Eczema with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

Neither urticaria nor cutaneous vasculitis has been 
clinically documented during the appeal period.  On the VA 
examination in October 1999, the veteran said he had 
uriticaria two to three times per month, although no signs 
were present at that time, which was thought to be consistent 
with the prednisone he was taking.  Vitiligo was manifested 
by depigmented patches around the nose, mouth, and eyes, as 
well as in the armpits and groin areas.  While such symptoms 
may be somewhat disfiguring, there is no indication they are 
exceptionally repugnant.  There are no ulcerations, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations.  Moreover, in June 2000, only a history of 
vitiligo was noted, and he did not currently have vasculitis 
or urticaria.  Consequently, under the old criteria, an 
evaluation in excess of 30 percent is not warranted.  

Under the new criteria, effective August 30, 2002, specific 
ratings are provided for vitiligo, urticaria, and cutaneous 
vasculitis, under diagnostic codes 7823, 7825, and 7826, 
respectively.  Therefore, these disorders should no longer be 
rated as a single condition, effective August 30, 2002.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997) (an effective date based on the revised criteria 
may be no earlier than the date of the change).   

For cutaneous vasculitis, recurrent episodes occurring one to 
three times during the past 12-month period, and requiring 
intermittent systemic immunosuppressive therapy for control 
warrant a 10 percent rating.  Recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, and requiring intermittent systemic immunosuppressive 
therapy for control warrant a 30 percent rating.  Recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy, warrant a 60 percent rating.  38 C.F.R. § 4.118, 
Code 7826.  

The veteran apparently experienced an episode of cutaneous 
vasculitis in June and July 1999.  The evidence does not show 
the presence of active cutaneous vasculitis, or any skin 
residuals, since that time.  However, the veteran has been 
taking medication, including prednisone, for the ocular 
manifestations of his vasculitis, which, according to doctors 
who have examined him, would also control any cutaneous 
manifestations.  Moreover, a readjustment to the Rating 
Schedule shall not be grounds for reduction in a rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability has improved.  38 
C.F.R. § 3.951(a).  Accordingly, the 30 percent rating 
previously assigned for the combined skin conditions will now 
be assigned solely for cutaneous vasculitis, under Code 7826, 
effective August 30, 2002.  

There is no evidence that the symptoms of cutaneous 
vasculitis are of such severity as to warrant continuous 
immunosuppressive therapy.  Moreover, no recurrences of the 
condition since June to July 1999 have been shown.  
Accordingly, the preponderance of the evidence is against a 
higher rating, the benefit-of-the-doubt rule does not apply, 
and a 50 percent rating is not warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Vitiligo, with no exposed areas affected, warrants a 
noncompensable rating.  With exposed areas affected, a 10 
percent rating is warranted.  38 C.F.R. § 4.118, Code 7823.  
Since the VA examination showed vitiligo on the veteran's 
face, a 10 percent rating is warranted, effective August 30, 
2002.  The benefit-of-the-doubt rule has been applied in 
making this determination.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Recurrent episodes of urticaria occurring at least four times 
during the past 12-month period, responding to treatment with 
antihistamines or sympathomimetics, warrant a 10 percent 
rating.  Recurrent debilitating episodes occurring at least 
four times during the past 12-month period, and requiring 
intermittent systemic immunosuppressive therapy for control, 
warrant a 30 percent rating.  Recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy warrant a 60 
percent rating.  38 C.F.R. § 4.118, Code 7825; see 67 
Fed.Reg. 49590-99 (2002).

There has been no clinical evidence of urticaria during the 
appeal period.  Although the VA examiner opined that he would 
not be experiencing manifestations anyway in light of the 
prednisone, unlike the vasculitis, there is no medical 
indication of the presence of active urticaria.  The evidence 
does not show medication for treatment of urticaria.  
Accordingly, the preponderance of the evidence is against a 
compensable rating for urticaria, and the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  A compensable rating for urticaria is not warranted.  
See 38 C.F.R. § 4.31.  

B.  Increased rating--pulmonary condition

The veteran's pulmonary condition is currently evaluated 10 
percent disabling. 

The criteria for evaluating the veteran's pulmonary condition 
are based primarily on the results of pulmonary function 
tests, for ratings from 10 percent to 60 percent.  For an 
FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or:  Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) 66 to 80 percent predicted, a 10 percent rating 
is warranted.  FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted warrants a 30 percent rating.  FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40 to 55 percent, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), warrants a 
60 percent rating.  38 C.F.R. Part 4, Code 6600.

The file contains the results of pulmonary function tests 
conducted during a private hospitalization in July 1999; on 
an outpatient basis in August 1999; during a VA examination, 
in October 1999; and for SSA in January 2000.  For the 
findings relevant to the rating criteria, the FEV-1 ranged 
from 41 percent in July 1999, when the veteran had pneumonia, 
to 62 percent in August 1999, 79 percent in October 1999, and 
91 percent in January 2000.  FEV-1/FVC was 88 percent in July 
1999, 89 percent in August 1999, and 110 percent in January 
2000.  DLCO was 26 percent in July 1999 and 60 percent in 
August 1999.  

The DLCO of 26 percent in July 1999, while the veteran had 
pneumonia, cannot be considered reflective of his overall 
level of disability.  In this regard, the following month, 
his DLCO had improved to 60 percent.  The VA examination in 
October 1999 did not test the DLCO, although it is a specific 
rating criterion.  The pulmonary function tests in January 
2000 also did not include DLCO.  Although his other pulmonary 
function tests improved during this time, it cannot be 
assumed, without medical evidence, that the DLCO likewise 
improved.  Based on the most recent finding of 60 percent 
predicted DLCO, shown in August 2000, a 30 percent rating is 
warranted for the veteran's respiratory condition.  In this 
regard, the rating criteria for this disability are 
alternative, not cumulative; thus, the veteran need meet only 
one of the criteria for an increased rating.  

An evaluation in excess of 30 percent is not warranted.  
Findings indicative of such a rating were shown on one 
occasion, during a hospitalization for pneumonia, and greatly 
improved pulmonary function tests were shown the following 
month.  Thus, an increased rating to 30 percent, and no 
higher, for the veteran's respiratory disability is 
warranted.  The benefit-of-the-doubt rule has been applied in 
making this determination.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

C.  Increased rating--low back disability

For lumbosacral strain, the rating schedule provides that 
characteristic pain on motion warrants a 10 percent 
evaluation.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Code 5295.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight and 20 percent when moderate.  38 C.F.R. § 4.71a, 
Code 5292.

The veteran states that he has back pain on a daily basis, 
worse in the morning, and aggravated by any sort of physical 
activity.  However, the VA examination did not reveal any 
specific point tenderness, muscle spasm, positive straight 
leg raising, or evidence of radiculopathy.  There was noted 
to be only mild limitation of motion, without pain on motion, 
and no flare ups were described.  The remainder of the 
evidence does not show symptoms of greater severity 
pertaining to the back.  The preponderance of the evidence is 
against the claim for a higher rating for this disability; 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

D.  TDIU rating

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Total disability ratings for compensation may be 
assigned, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

In addition to the service-connected disabilities discussed 
above, the veteran is service-connected for optic disc 
vasculitis with scleritis, assigned a 30 percent rating.  He 
is also service-connected for tendonitis of the right 
shoulder, hypertension, gastroesophageal reflux disease, and 
allergic rhinitis and sinusitis, each assigned a assigned a 
10 percent rating.  He has noncompensable service-connected 
disabilities consisting of right elbow injury residuals, 
right ankle fracture residuals, left ankle sprain residuals, 
right foot fracture residuals, left shoulder sprain 
residuals, deviated nasal septum, hemorrhoids, post-operative 
right inguinal hernia, idiopathic leukopenia, and tinea 
pedis.  Prior to the present Board decision, the combined 
compensation rating was 70 percent.  As a result of the 
present Board decision, his combined evaluation is now 80 
percent.  38 C.F.R. § 4.25.  

He has been found to be disabled by SSA, due primarily to 
vasculitis, although depression was noted as a secondary 
diagnosis.  

The evidence indicates that the veteran most recently 
attempted to work in 1999; however, he lost a great deal of 
time due to illness, presumably the vasculitis.  He now has 
essentially monocular vision.  On the VA examination in 
October 1999, he had marked inflammation of the sclera.  
Although the veteran's eye condition was considered in the 
most recent evidence to be stable, he still suffers 
recurrences.  Moreover, the most recent evidence shows him to 
still be taking prednisone, which concerned his doctor.  
However, when tapering was attempted, he experienced a 
recurrence of symptoms.  

While each of the veteran's numerous other service-connected 
disabilities do not individually prevent work, they have an 
aggregate effect of substantially hindering him from 
performing many job-related tasks.

The impairment from all of the veteran's multiple service-
connected disabilities might well prevent him from performing 
the duties required for gainful employment on a sustained 
basis.  The Board finds that the evidence is approximately 
divided as to whether service-connected disabilities are now 
of a severity as to preclude gainful employment, and thus the 
veteran is to be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the service-connected 
disabilities are sufficient to preclude the veteran from 
performing gainful employment, the criteria for a TDIU rating 
are met, and the requested benefit is granted.  


ORDER

An evaluation in excess of 30 percent for a skin disability 
prior to August 30, 2002, is denied.  

An evaluation in excess of 30 percent for cutaneous 
vasculitis, effective August 30, 2002, is denied.  

A separate 10 percent rating for vitiligo is granted, 
effective August 30, 2002.   

A compensable rating for urticaria, effective August 30, 
2002, is denied.  

A 30 percent rating for a pulmonary disability is granted.   

An evaluation in excess of 10 percent for a low back 
disability is denied.  

A TDIU rating is granted. 


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

